DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on July 23, 2021, in which claims 1-21 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on July 23, 2021 with respect to claims 1-21 have been fully considered and are persuasive. The 35 USC 102 rejection and claims objection set forth in the last office action have been withdrawn.

Remark
Sekar (US 2020/0394061) is involved in a multitenant web services application deployed on a web services platform, wherein a database layer is provided with a database and a non-transitory computer-readable medium includes multiple instructions is provided for establishing a first schema in the database for a first tenant of the web services application, establishing a second schema in the database for a second tenant of the web services application, establishing a first database connection object configured to access the first schema of the database, establishing a second session at the web service application, associating the second database connection object with the second user session, receiving the third request at the web services application, and determining if the third request is associated with the first tenant or the second 

Allowable Subject Matter
Claims 1-21 are allowed in light of the Applicant’s arguments and prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in establishing a global partition in the database, where the global partition comprises system tables including data on a set of objects associated with a set of tenant of the content server using a session associated with a tenant based on a determination that the request is associated with the tenant by accessing the global partition in the database to determine a location of content stored in a tenant partition and accessing the tenant partition using the session to perform the request in association with the content stored in the tenant partition. None of the cited references, singular and any order combination use a global session to establish the first tenant partition in the database for the first tenant of the content server, including updating the system tables in the global partition with a first identifier associated with the first tenant and use the global session to establish the second tenant partition in the database for the second tenant of the content server, including updating the system tables in the global partition with a second identifier associated with the second tenant in order to facilitate efficient and scalable multi-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 31, 2021